Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to Applicant’s reply dated 8/10/2022.  Claim 1 has been amended and claim 4 has been canceled.
 
Response to Arguments
Regarding the 103 Arguments:
	Applicant’s arguments regarding the 103 rejections have been considered but are not found to be persuasive.
Applicant argues that the method described by Archak does not disclose reconstructing the first data structure according to a first periodicity, and reconstructing the second data structure according to a second periodicity.  The Examiner disagrees.  Archak discloses a system and method where merging (reconstructing depending on size and selected data) is performed on a multi-tier storage system (first and second data structures) according to varied frequency.  Merging just one list or one item would constitute reconstructing the data structure depending on what was initially on the data structure, let alone merging multiple lists and items to include the entirety of a larger structure.  see at least ¶¶ 0042-0048.  
Therefore the 103 rejection is maintained and is final.


Examiner’s Comment
Regarding the use of Official Notice in the Non-Final rejection mailed 3/31/2021, the applicant has not traversed the noticed facts in the response received on 8/31/2021.  Therefore, the noticed facts are deemed to be admitted prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0246125 A1 to DiGioacchino et al. (“DiGioacchino”), in view of United States Patent Application Publication No. 2016/0378779 A1 to Bonner et al. (“Bonner”), in view of Official Notice, in view of United States Patent Application Publication No. 2004/0102980 A1 to Reed et al. (“Reed”), in view of United States Patent Application Publication No. 2012/0072656 A1 to Archak et al. (“Archak”).

In regards to claim 1, DiGioacchino discloses the following limitations:
 A real-time data storage and analytics system, comprising: a payment network that collects and processes account transactions; (DiGioacchino discloses a payment network that collects and processes account transactions and provides analytics on the transaction and account data.  See at least Figures 1-3 and 9, Abstract, ¶¶ 0023, 0025, 0036, 0037, 0044, 0072, and 0079-0082) 
an application engine that generates a score for an account based on transaction data associated with the account transactions for the account. (DiGioacchino discloses generating a propensity score for an account from the analytics performed by the analysis server.  See at least ¶ 0044 and 0072)
DiGioacchino does disclose retrieving all transactions records pertaining to a specific transaction account (see at least ¶ 0044 “analysis server 150 may query transaction database 88 to retrieve some or all transaction records 208 having the account identifier of the merchant's customer”), however does not appear to specifically disclose the following limitations:
By retrieving transaction data from the first and second data clusters;
a first data cluster comprising a first data structure that stores a set of the account transactions; a second data cluster comprising a second data structure that stores account transactions for new accounts, for which there is insufficient space in the first data structure, wherein the first and second data structures comprise a validation code for each account; upon validating the validation code for each account 
The Examiner provides Bonner to teach the following limitations:
a first data cluster comprising a first data structure that stores a set of the account transactions; a second data cluster comprising a second data structure that stores account transactions for new accounts, and that stores the account transactions for which there is insufficient space in the first data structure; and (Bonner discloses constructing a first and second data structure that include reserved spaces for rows, once the first set of reserved spaces are filled, the system creates more pages with pointers to overflow data. (Bonner Figure 6B, ¶ 0022 “That is, a database system reserves space 50 on a table's page 20 for inserting rows, as described above.  The database system also reserves additional space 52 on page 20 for updating rows (i.e., increasing row length), e.g., rows 40-46, as described above.  Once the database system detects that all reserved space 50 for inserted rows has been used, the database system marks page 20 full for the purpose of INSERTs, such as by setting a flag 36, whereupon the database system will thereafter insert new rows on one or more new pages and will thereafter not insert more rows on the page 20… and adding pointers to the original page 20”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of DiGioacchino the teachings of Bonner in order to provide multiple storage tiers that allow for proper overflow of incoming data and to ensure a fast primary data structure, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Reed to teach the following limitations:
Generates a score for an account based on transaction data associated with the account transactions for the account by retrieving transaction data from the first and second data clusters;  (Reed teaches a system and method by which all customer data is used to perform customer analytics from multiple database views.  See at least Abstract “A Customer Analytic Record ("CAR") application may be created as a database object to extract, transform, and format all of the customer data needed for customer segmentation and predictive modeling”; and ¶ 0067 “predictive model may be built to predict how customers may react to the marketing offers and which customers in a particular segment should receive the offers, step 426. The predictive model may provide propensity scores for the customers.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Bonner and DiGioacchino the teachings of Reed in order to extend offers to consumers that they are likely to respond favorably to, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Archak to teach the following limitations:
wherein the first and second data structures comprise a validation code for each of the accounts. upon validating the validation code for each account ( see at least Archak Abstract “A method for maintaining an index in multi-tier data structure includes providing a plurality of a storage devices forming the multi-tier data structure, caching an index of key-value pairs across the multi-tier data structure, wherein each of the key-value pairs includes a key, and one of a data value and a data pointer, the key-value pairs stored in the multi-tier data structure, providing a journal for interfacing with the multi-tier data structure,” and ¶¶ 0030-0039)
wherein the payment network reconstructs the first data structure according to a first periodicity, and wherein the payment network reconstructs the second data structure according to a second periodicity. (Archak teaches reconstructing and merging multi-tier storage systems depending on frequency, age, and other criteria.  See at least Figure 8, ¶ 0042 “a multi-tier storage hierarchy may be implemented having an arbitrary merging method and caching method, with a lock resolution, duplicate management, sequential optimizations, and dynamic reconfiguration method” see also at least ¶¶ 0043-48)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of DiGioacchino the teachings of Archak in order to provide a way of validating account data and an indexing system that provides for a faster and more efficient way of extracting data from multiple storage tiers, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art that in the creation of data storage spaces an unknown amount of data (new accounts) would not belong to a space that is trying to remain as robust as possible, and in a multiple storage space setup, the unknown data (new accounts) would be better placed into a secondary storage until merged into the primary data space, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of DiGioacchino, the teachings of Official Notice in order to maintain a fast and efficient primary storage

In regards to claim 3, DiGioacchino discloses the following limitations:
 wherein the account transactions originate with point-of-service terminals. (DiGioacchino discloses account transactions that originate with point of service/sale terminals at merchants.  See at least ¶ 0006 “When a payment card is tendered as payment, communications are passed from a point of sale terminal over a payment network to authorize payment. The authorization process creates transaction data for the requested transaction”)

In regards to claim 6, DiGioacchino discloses the following limitations:
wherein the transaction data is drawn from one or more of the first and second data clusters. (DiGioacchino discloses a payment network that collects and processes account transactions and provides analytics on the transaction and account data.  See at least Figures 1-3, 8 (databases 88), and 9, Abstract, ¶¶ 0023, 0025, 0036, 0037, 0072, and 0079-0082) 

In regards to claim 8, DiGioacchino discloses the following limitations:
wherein the application engine transmits the score to a purchaser terminal associated with the account. (DiGioacchino teaches sending the resulting analytics to the merchant terminal.  See at least ¶ 0077)

In regards to claim 5, DiGioacchino does not appear to specifically disclose the following limitations:
 wherein the payment network determines numbers of reserved spaces to include in the first data structure based on the second periodicity.
The combination of DiGioacchino and Bonner does disclose reserving spaces in a first structure Bonner ¶ 0022“That is, a database system reserves space 50 on a table's page 20 for inserting rows, as described above.  The database system also reserves additional space 52 on page 20 for updating rows (i.e., increasing row length), e.g., rows 40-46, as described above.  Once the database system detects that all reserved space 50 for inserted rows has been used, the database system marks page 20 full for the purpose of INSERTs, such as by setting a flag 36, whereupon the database system will thereafter insert new rows on one or more new pages and will thereafter not insert more rows on the page 20… and adding pointers to the original page 20”
Further the Examiner takes Official Notice that it is old and well known in the art that to determine an amount of space needed in a primary storage is based on the frequency with which data is merged into or added to the storage, as in when merging a secondary overflow database into a primary database the new space needed would be calculated based on the merging and the amount of times the secondary is merged.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of DiGioacchino the teachings of Official Notice in order to provide for an extendable primary storage space that operates quickly and efficiently.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0246125 A1 to DiGioacchino et al. (“DiGioacchino”), in view of United States Patent Application Publication No. 2016/0378779 A1 to Bonner et al. (“Bonner”), in view of Official Notice, in view of United States Patent Application Publication No. 2004/0102980 A1 to Reed et al. (“Reed”), in view of United States Patent Application Publication No. 2012/0072656 A1 to Archak et al. (“Archak”), in view of United States Patent No. 9,619,507 B2 to Chang et al. (“Chang”).

In regards to claim 7, DiGioacchino does not appear to specifically disclose the following limitations:
 wherein the first and second data clusters are Hadoop clusters.
The Examiner provides Chang to teach the following limitations:
wherein the first and second data clusters are Hadoop clusters. (Chang teaches using Hadoop databases in order to store account transaction data.  See at least Col.2 line 61 – Col. 3 line 12.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of DiGioacchino the teachings of Chang in order to provide an extendable, flexible, and cost effective method of providing storage.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/A. Hunter Wilder/Primary Examiner, Art Unit 3627